Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 November 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicant’s election of Group I (Claims 1-7 and 20-23) in the reply filed on 22 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
3.	The instant application is a national stage entry of PCT/CA2018/050748 filed 19 June 2018.  Claims 1-11 and 16-23 are currently pending.  Claims 12-15 are cancelled.  Claims 1, 3-5, 10-11, 16, and 18 are currently amended.  Claims 8-11 and 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2021. Claims 1-7 and 20-23 are examined on the merits within.
Claim Rejections – 35 U.S.C. 112(a)
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the symptoms of or treating blepharitis, dry eye or rosacea, does not reasonably provide enablement for preventing blepharitis, dry eye or rosacea.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is a method of reducing the symptoms, preventing or treating blepharitis, dry eye, or rosacea in a subject in need.
The state of the prior art: There are no methods described in the prior art or in the specification to completely prevent blepharitis, dry eye, or rosacea.
	The relative skill of those in the art: The relative skill of those in the pharmaceutical development and medical treatment arts is high, requiring advanced education and training.
	The predictability or unpredictability of the art/breadth of the claim: The instant claimed invention is highly unpredictable since one skilled in the art would recognize the breadth of the instant claims encompass prevention of three diseases that can be caused by different bacteria and external factors such as heat, allergens, and dehydration. The instant claims are deemed very broad since these claims read on not only treating blepharitis, dry eye, or rosacea but also on preventing blepharitis, dry eye, or rosacea.  
	The amount of direction or guidance presented, and the presence or absence of working examples: It has been established that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839 166 USPQ 18, 24 (CCPA 1970).  There is minimal discussion in the specification that would indicate that the claimed invention prevents all types of blepharitis, dry eye, or rosacea.
The quantity of experimentation necessary: Given that the instant claims encompass complete prevention of blepharitis, dry eye and rosacea, one skilled in the art would undertake a novel and extensive research program to show that the instant claimed compositions reduce the risk of developing either of the diseases caused by internal or external factors.  There are no teachings in the prior art to completely prevent such dysfunctions.  Applicant fails to provide information sufficient to practice the claimed invention, absent undue experimentation. The burden of enabling the prevention of a disease would be much greater than that of enabling the treatment of such conditions.  The specification does not provide guidance as to how one skilled in the art would accomplish the objective of preventing such conditions, or how a patient could be kept from every being susceptible to these conditions.  There is no guidance provided as to a specific protocol to be utilized in order to show the efficacy of the presently claimed active ingredients for preventing the above claimed conditions, thereby presenting an undue burden of unpredictable experimentation necessary to practice the claimed invention.
	Genentech, 108 F.3d at 1366, states, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
	Therefore, in view of the Wands factors as discussed above, particularly the unpredictability of the art and the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for a method of prevention of blepharitis, dry eye, or rosacea.


Claim Rejections – 35 U.S.C. 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott et al. (U.S. Patent Application Publication No. 2014/0271797).
	Regarding instant claims 1-2, 4, and 21-22, Abbot et al. disclose rashes that may be treated using copper ion treatments include rosacea. Rashes may be treated by spraying the copper ion containing solution on the rash or manually applying a foam to the area of the rash.  See paragraph [0016]. Since rosacea occurs on the face, application would be in the proximity of an eyelid. 
	Regarding instant claims 3 and 20, the amount of copper ion containing solution in the foam is between 5 to 30% by weight which falls within the claimed range of 0.01% to 99.9%.  See paragraph [0069].
	Thus the instant claims are anticipated by Abbott et al.

8.	Claim(s) 1, 3-4, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldacci (WO2016/162795).
	Regarding instant claims 1, 4, and 22, Baldacci discloses the combination of pyrrolidone carboxylic acid (PCA) with at least one additional active ingredient for use in the treatment of ocular diseases.  See abstract. Addition of copper sulfate to PCA surprisingly resulted in synergistic effect of ocular treatment especially in the case of inflammations and/or infections of the cornea of bacterial origin.  See page 12.  The composition may be in the form of a spray to 
	Regarding instant claim 3, the additional active ingredient, i.e., copper, is present in an amount of 0.0005% to 0.2% which falls within the claimed range of 0.01% to 99.9%.  See page 10.  
	Thus the instant claims are anticipated by Baldacci.

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-7 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Can. J. Ophthalmol, 2008) in view Gabbay et al. (J. Industrial Textiles, 2006) and Baldacci (WO2016/162795).
	Jackson teaches that blepharitis is staphylococcal or seborrheic in nature.  See abstract. The treatment of blepharitis is generally based on eyelid hygiene, topical and systemic antibiotics, and topical anti-inflammatory agents.  See page 173. 
	Jackson does not teach treating with copper.
	Gabbay et al. teach that impregnating or coating cotton or polyester fibers with cationic copper endows them with potent broad-spectrum antibacterial, antiviral, antifungal and anti-mite properties.  The technology allows for introduction of copper oxide treated fibers into woven and 
	Baldacci teaches the combination of pyrrolidone carboxylic acid (PCA) with at least one additional active ingredient for use in the treatment of ocular diseases.  See abstract. Addition of copper sulfate to PCA surprisingly resulted in synergistic effect of ocular treatment especially in the case of inflammations and/or infections of the cornea of bacterial origin.  See page 12.  The composition may be in the form of a spray to treat blepharitis due to dryness.  See page 9. The formulation can also be a cream, ointment or gel.  See page 9.  The additional active ingredient, i.e., copper, is present in an amount of 0.0005% to 0.2%.  See page 10.  
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to apply copper in the proximity of an eyelid as an antibiotic to treat blepharitis. One would have been motivated, with a reasonable expectation of success, because Gabbay et al. teach the effective antibiotic properties of copper when applied to fabric, such as pillow cases which come in close proximity to the eye, and Baldacci teaches the use of copper to provide synergistic effect when treating dry eye and blepharitis.  It would have been well within the purview of the skilled artisan to modify the amounts of copper within known effective ranges of 0.0005% to 0.2% and 3% to 10% as taught by Baldacci and Gabbay et al. to achieve a desired effect. 


Conclusion
11.	No claims are allowed at this time.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WORSHAM/Primary Examiner, Art Unit 1615